Douglas, J.,
concurring in part and dissenting in part.
I
I concur in paragraph one of the syllabus as it is a correct statement of the law. I do not agree, however, with the majority’s discussion supporting the proposition. Former Loe. R. 21 makes a distinction, internally, between “medical witnesses” and “expert witnesses.” Part 1(C) of the rule makes reference to “expert witnesses.” Dr. Kaufman’s report does not, in my judgment, fit into the Part 1(C) exception.
I also concur in paragraphs two, three, four, six and eight of the syllabus and with the ultimate judgment of the majority. However, with regard to the majority’s discussion supporting paragraph eight of the syllabus, I make reference to R.C. 2309.59 which is also dispositive of the issue. R.C. 2309.59 provides in relevant part:
“In every stage of an action, the court shall disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the adverse party. No final judgment or decree shall be reversed or affected by reason of such error or defect. * * *”
In the case at bar, the Pangs were satisfied with the judgment of the trial court and, hence, the errors assigned by them on cross-appeal admittedly did not affect their substantial rights, given the disposition of Minch’s assigned errors. In ruling on the Pangs’ cross-appeal, the court of appeals did find error in the proceedings of the trial court. However, R.C. 2309.59 required the court of appeals to disregard any errors found.
*201II
More important, I write separately because I believe that paragraphs five and seven of the syllabus are somewhat confusing, given the statement contained in paragraph six of the syllabus.
In paragraph six of the syllabus, we adopt 2 Restatement of the Law 2d, Torts (1965), Section 433B(2), which provides as follows:
“Where the tortious conduct of two or more actors has combined to bring about harm to the plaintiff, and one or more of the actors seeks to limit his liability on the ground that the harm is capable of apportionment among them, the burden of proof as to the apportionment is upon each such actor.”
This is a clear statement of what I perceive the law to be — and should be. However, paragraph seven of the syllabus states that Section 433B(2) “* * * is applicable where a single, indivisible injury is proximately caused by the successive tortious acts of multiple defendants.” (Emphasis added.)
Thus, paragraph seven of the syllabus seems to imply that a plaintiff must prove the indivisibility of harm before the burden of persuasion shifts to the defendants to show that the harm is apportionable. Such an inference is incorrect as it is the defendants) (who seek to limit their liability on the ground that the harm is capable of apportionment among them) who bear the burden of showing the divisibility of the harm.
Further, in paragraph five of the syllabus, and in Part IV of the majority opinion, certain references are made concerning the plaintiff’s burden of proving that the conduct of each defendant was a substantial factor in producing the harm.
What the majority means by “substantial factor” is that the act of each defendant “proximately caused” the injury. This is so because, by virtue of paragraph six of the syllabus, the defendants are burdened with showing that the plaintiff’s harm is capable of apportionment and the extent to which his or her conduct contributed to the harm. Plaintiff, who may not know whether a defendant’s acts substantially contributed to his harm, need only prove that each defendant’s acts contributed to the harm in any degree.
The majority finds the phrase “substantial factor” in 2 Restatement of the Law 2d, Torts (1965) 440, Section 433A, Comment i, and Section 433B(1), Comment a. Section 433B(1) merely sets forth the traditional notion that the plaintiff must prove that a defendant proximately cavcsed his/her harm.
Accordingly, the plaintiff in a case such as the case at bar must prove only that the act of each defendant proximately caused an injury. This proposition is embodied in paragraph five of the syllabus. Thereafter, it is incumbent upon the defendants to show that the harm is capable of apportionment and the extent to which each defendant’s conduct contributed to the harm. This proposition is contained in paragraph six of the syllabus.
For purposes of guidance in an area of law that is oftentimes confusing, I offer the following proposition in lieu of paragraphs five, six and seven of the syllabus:
Where a plaintiff shows that he has suffered an injury as the result of the tortious acts of two or more defendants, and one or more of the actors seeks to limit his or her liability on the ground that the harm is capable of apportionment among the other actors, the burden is upon such actor(s) to show that the harm is capable of appor*202tionment and the extent to which his or her conduct contributed to the harm.